MEMORANDUM OPINION


No. 04-09-00065-CV

 
TEXAS POLITICAL SUBDIVISIONS PROPERTY AND CASUALTY
JOINT SELF-INSURANCE FUND,
Appellant

v.

BEN BOLT-PALITO BLANCO CONSOLIDATED
INDEPENDENT SCHOOL DISTRICT,
Appellee

From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 01-12-40954
Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	April 8, 2009

VACATED and DISMISSED
	The parties have filed a joint motion stating they have reached an agreement to settle and
compromise their differences in this case.  They request that this court render judgment effectuating
the parties' settlement agreement by vacating the trial court's judgment, and dismissing the case with
prejudice.  See Tex. R. App. P. 42.1(a)(2)(A).  The motion is granted.  The trial court's judgment
signed on January 8, 2009 is vacated, and the case is dismissed with prejudice.  See Tex. R. App. P.
42.1(a)(2)(A), 43.2(e).  Costs of appeal are taxed against the parties who have incurred them.
								PER CURIAM